Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant's arguments directed to the newly presented amendments filed 6/21/2022 have been fully considered but they are not persuasive.  See following rejection of claims addressing the amendments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20060216418 A1).


    PNG
    media_image1.png
    497
    752
    media_image1.png
    Greyscale

.


Regarding claim 1, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a raw material DCS gas supply step of supplying a raw material gas containing an element to be nitrided; 
a hydrogen H2 gas supply step of, after the raw material gas supply step, supplying a hydrogen gas activated by plasma; 
a thermal nitriding step of supplying a first nitriding gas NH3 containing nitrogen activated by heat and nitriding the element (see fig. 4 cycle chart – during the ammonia supply step, the “stabilizing” time is analogous to and is understood as a thermal nitriding step.  See the following discussion below.  – note: alternatively plasma may be considered a form of thermal nitriding).; and 
a plasma RF nitriding step of supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (see fig. 4 cycle chart – Note: It is note necessarily clear that the second gas is required to be a completely different gass or just a continuation of the first gas.  Applicant’s schematic drawing of the cycle shows and implies both the first and second gasses are the same.  See Applicant’s fig. 15.).

In regards to splitting or describing the nitriding portion of the process as two distinct steps, this would be known or expected by one of ordinary skill in the art when using the process as claimed to for SiN or BN.  
It is first noted as per amendment filed 6/21/2022, the thermal nitriding step or plasma nitriding step may have a time of zero, thus not even take place.  The amendments is supported by a plots showing thermal/plasma time ratios of 0/25, 10/15, and 25/0.  As best understood, the claim is now to include times of zero, thus the claimed process may be reasonably understood to only include a thermal nitriding step or a plasma nitriding selecting the extreme limits of the disclosed acceptable ranges.  For the purpose of the following discussion, the assumption is made that there is some finite amount of time, and the limits is not zero.
Generally when one of ordinary skill in the art provides the ammonia (NH3) gas to the chamber it is initially flowed into the chamber and the chamber is at a elevated temperature.  This is sometimes referred to as a “presoak”  At some finite amount of time after the gas is flowed, a plasma pulse is provided to enhance (i.e. Plasma Enhanced Atomic Layer Deposition) and/or cause the desired reaction.  During the initial flowing of the gas there is a finite amount of time where the gas will react do to the processing temperature prior to the plasma pulse.  This finite amount of time is analogous to the claimed “thermal nitriding step.  This reaction is known in the art to occur at temperatures between 100-600 C.  As such, it is expected a plasma nitriding step will have some finite thermal nitriding reaction prior for some finite amount of time prior to the plasma pulse when processing temps are above 100C.
A example of his is disclosed in Matsuura et al. paragraphs Column 8 line56-Col. 9 line 16..  As described in Matsuura, the ammonia gas is flowed into the chamber and brought up to the desired pressure and temperature of 400 degrees.  During this time it is recognized thermal nitriding will occur even though Matsuura is silent upon the result.  Upon reaching the desired parameters the RF is turned on creating the plasma pulse, thereby performing the claimed plasma nitriding.

Regarding the limitation “wherein a ratio between the first time period and the second time period is determined based on a film distribution for the nitride film” would be an obvious expected conscience or unconscienced step by one of ordinary skill in the art performing the process of Matsuura.  The “distribution” is a optimizable thickness profile resulting from the ratio.  Simply performing the process one selects a ratio as there is a first and second time period, thus determines a ratio.  Further note there is no specific ratio claimed.  The ratio could be effectively anything.  As such there is no clear manipulative distinction over the prior art which discloses a analogous process that has a first [thermal] nitriding time period and a second [plasma] nitriding time period.  The two periods ratio will have a ratio that results in a distribution


Regarding claim 2, Matsuura discloses a method of Claim 1, wherein the raw material gas supply step, the hydrogen gas supply step, the thermal nitriding step and the plasma nitriding step are defined as one cycle, and the cycle is repeated a plurality of times (Matsuura fig. 4 cycle chart)

Regarding claim 3, Matsuura discloses a method of Claim 1, wherein the hydrogen gas supply step is performed after performing the raw material gas supply step, the thermal nitriding step is performed after performing the hydrogen gas supply step, and the plasma nitriding step is performed after performing the thermal nitriding step (Matsuura fig. 4 cycle chart)

Regarding claim 4, Matsuura discloses a method of Claim 1, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more. 
	It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.

Regarding claim 5, Matsuura discloses a method of Claim 1, wherein the raw material gas is a compound containing the element and a halogen element (Matsuura fig. 4 cycle chart – see entire document)

Regarding claim 6, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a first nitride film forming step of repeating a first cycle, one or more times, the first cycle including: 
a first raw material gas supply step of supplying a raw material gas containing an element to be nitrided; 
a first hydrogen gas supply step of, after the first raw material gas supply step, supplying a hydrogen gas activated by plasma; and 
a thermal nitriding step of, after the first hydrogen gas supply step, s
upplying a first nitriding gas containing nitrogen activated by heat and nitriding the element; and
 a second nitride film forming step of repeating a second cycle, one or more times, the second cycle including: 
a second raw material gas supply step of supplying the raw material gas containing the element to be nitrided; and 
a plasma nitriding step of, after the second raw material gas supply step, supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (Matsuura fig. 4 cycle chart – see regarding claim 1 – note:  the process recited here is interpreted to be claiming repeating the process cycle of claim 1 multiple times.  Noting that the claim recites comprising and is open ended, the repeated cycles are comprising both the thermal and plasma steps as applicants show in figure 15) ).

The further limitation of “wherein a number of repeating the first cycle and a number of repeating the second cycle are determined based on a film distribution for the nitride film.” is obvious to one of ordinary skill in the art.  As under stood the distribution is thickness.  The number of deposition cycles is determined based upon thickness.  It is understood the number of cycles performed would be determined from the desired thickness distribution over the surface.  This is fundamental to the process of Matsuura.

Regarding claim 7, Matsuura discloses a method of Claim 6, wherein the first nitride film forming step and the second nitride film forming step are alternately repeated a plurality of times (repeating the cycle will natural result in alternating  thermal, plasma steps.

Regarding claim 8, Matsuura discloses a method of Claim 6, wherein the second nitride film forming step further includes a second hydrogen gas supply step of supplying the hydrogen gas activated by plasma between the second raw material gas supply step and the plasma nitriding step (natural result of repeating the cycle).

Regarding claim 9, Matsuura discloses a method of Claim 6, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more.
It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.


Regarding claim 10, Matsuura discloses a method of Claim 6, wherein the raw material gas is a compound containing the element and a halogen element Matsuura fig. 4 cycle chart – see entire document)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/28/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822